Case 3:16-cv-02435-BRM-DEA Document 253 Filed 11/05/19 Page 1 of 1 PagelID: 3522

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AGNES LAWSON, et al.,
Plaintiffs,
V. : Civil Action No.: 3:16-cv-2435-BRM-DEA
PRAXAIR, INC., et al.,

Defendants.

 

THIS MATTER having come before the Discovery Master through the September 26, 2019
letter application of Defendants and Third-Party Plaintiffs Praxair, Inc., Praxair Distribution, Inc.
(PDI) and Praxair Distribution Mid-Atlantic, LLC (PDMA) (collectively, Praxair) addressed to the
deposition conduct of counsel for Third-Party Defendant University Medical Center of Princeton
at Plainsboro (UMCPP) at the September 16, 2019 deposition of witness Dann Dingle; and the
Discovery Master having considered the parties’ written submissions and heard oral argument;
and good cause appearing for the entry of this Order,

IT IS on this 5 day of November, 2019,
ORDERED AS FOLLOWS:

1. While counsel for UMCPP posed an inordinate number of objections as to form to questions
posed by Praxair’s counsel during the deposition, those objections substantially complied with
Fed. R. Civ. P. 32 (d)(3)(A) and Judge Arpert’s October 26, 2017 Order that “[n]o objections to
questions posed at depositions shall be made other than as to lack of foundation, form or
privilege.” Accordingly, Praxair’s applications for an order requiring Mr. Dingle’s deposition to be
reconvened and prohibiting UMCPP’s counsel from engaging in speaking objections in future
depositions are Denied.

2. Although Praxair’s application was unsuccessful, it was not frivolous, especially taking into
account the quantum of objections as to form interposed by counsel for UMCPP during Mr.
Dingle’s deposition. Consequently, the applications of both Praxair and UMCPP for an award of

counsel fees are Denied. /

) f /
Ff JIS AA
— .

 

—

iN >
Harry G. Carroll, J.A-D. (Ret.), Discovery Master
